           Case 2:20-bk-18009-WB Doc 45 Filed 08/05/21 Entered 08/05/21 21:22:24                                                                   Desc
                               Imaged Certificate of Notice Page 1 of 4
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                                 Case No. 20-18009-WB
Levon Mikayelyan                                                                                                       Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0973-2                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Aug 03, 2021                                               Form ID: van150                                                           Total Noticed: 20
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Aug 05, 2021:
Recip ID                 Recipient Name and Address
db                     + Levon Mikayelyan, 1624 Thurber Place, Glendale, CA 91201-1255
cr                     + BM Enterprise LLC, 16151 Roscoe Blvd. #203, North Hills, CA 91343-6226
cr                     + U.S. BANK NATIONAL ASSOCIATION, 14841 Dallas Pkwy Suite 425, Dallas, TX 75254-8067
40457719                 BM Enterprise, LLC, SBS Trust Deed Network, c.o 31194 La Baya Dr Ste 106, Westlake Village, CA 91362-6426
40525184               + Bank of America, N.A., P O Box 982284, El Paso, TX 79998-2284
40457720                 BofA, PO Box 982235, El Paso, TX 79998-2235
40480620               + JPMorgan Chase Bank, N.A., s/b/m/t Chase Bank USA, N.A., c/o National Bankruptcy Services, LLC, P.O. Box 9013, Addison, Texas
                         75001-9013
40457726               + Nations Direct, 1 Corporate Dr # 360, Lake Zurich, IL 60047-8945
40457727               + US Bank, BOX 3447, Oshkosh, WI 54903-3447

TOTAL: 9

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
smg                       EDI: EDD.COM
                                                                                        Aug 04 2021 03:53:00      Employment Development Dept., Bankruptcy
                                                                                                                  Group MIC 92E, P.O. Box 826880, Sacramento,
                                                                                                                  CA 94280-0001
smg                       EDI: CALTAX.COM
                                                                                        Aug 04 2021 03:53:00      Franchise Tax Board, Bankruptcy Section MS:
                                                                                                                  A-340, P.O. Box 2952, Sacramento, CA
                                                                                                                  95812-2952
smg                       Email/Text: finance.bankruptcy@lacity.org
                                                                                        Aug 03 2021 23:50:00      Los Angeles City Clerk, P.O. Box 53200, Los
                                                                                                                  Angeles, CA 90053-0200
40457718                  EDI: AMEREXPR.COM
                                                                                        Aug 04 2021 03:53:00      American Express, PO Box 981537, El Paso, TX
                                                                                                                  79998-1537
40487174                  EDI: BECKLEE.COM
                                                                                        Aug 04 2021 03:53:00      American Express National Bank, c/o Becket and
                                                                                                                  Lee LLP, PO Box 3001, Malvern PA 19355-0701
40457721               + EDI: CITICORP.COM
                                                                                        Aug 04 2021 03:53:00      Citicards Cbna, Po Box 6241, Sioux Falls, SD
                                                                                                                  57117-6241
40457723                  EDI: CALTAX.COM
                                                                                        Aug 04 2021 03:53:00      Franchise Tax Board, Bankruptcy Section MS
                                                                                                                  A340, PO Box 2952, Sacramento, CA 95812-2952
40457725                  EDI: IRS.COM
                                                                                        Aug 04 2021 03:53:00      Internal Revenue Service, Insolvency I Stop 5022,
                                                                                                                  300 N Los Angeles St Ste 4062, Los Angeles, CA
                                                                                                                  90012-3313
40546154                  Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Aug 03 2021 23:59:43      LVNV Funding, LLC, Resurgent Capital Services,
                                                                                                                  PO Box 10587, Greenville, SC 29603-0587
40457722                  EDI: USBANKARS.COM
                                                                                        Aug 04 2021 03:53:00      Elan Financial, PO Box 108, Saint Louis, MO
                                                                                                                  63166-0108
40483269                  EDI: USBANKARS.COM
                                                                                        Aug 04 2021 03:53:00      U.S. Bank National Association, c/o U.S. Bank
                                                                                                                  Home Mortgage,, a division of U.S. Bank N.A.,
                                                                                                                  4801 Frederica Street, Owensboro, Kentucky
           Case 2:20-bk-18009-WB Doc 45 Filed 08/05/21 Entered 08/05/21 21:22:24                                                           Desc
                               Imaged Certificate of Notice Page 2 of 4
District/off: 0973-2                                               User: admin                                                            Page 2 of 3
Date Rcvd: Aug 03, 2021                                            Form ID: van150                                                      Total Noticed: 20
                                                                                                             42301

TOTAL: 11


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
cr                             Nations Direct Mortgage, LLC
40505331                       Nations Direct Mortgage, LLC dba Motive Lending, 1
cr               *+            U.S. BANK NATIONAL ASSOCIATION, 14841 Dallas Parkway Suite 425, Dallas, TX 75254-8067
cr               *+            U.S. BANK NATIONAL ASSOCIATION, 14841 Dallas Pkwy Suite 425, Dallas, TX 75254-8067
cr               *+            U.S. BANK NATIONAL ASSOCIATION, 14841 Dallas Pkwy Suite 425, Dallas, TX 75254-8067
cr               *+            U.S. Bank National Association, 14841 Dallas Parkway, Suite 425, Dallas, TX 75254-8067
cr               *+            U.S. Bank National Association, 14841 Dallas Parkway, Suite 425, Dallas, TX 75254-8067
40457724         *P++          INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                               19101-7346, address filed with court:, Internal Revenue Service, PO Box 21126, Philadelphia, PA 19114-0326
40457728         *+            US Bank, Box 3447, Oshkosh, WI 54903-3447

TOTAL: 2 Undeliverable, 7 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Aug 05, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on August 3, 2021 at the address(es) listed
below:
Name                             Email Address
Arnold L Graff
                                 on behalf of Creditor Nations Direct Mortgage LLC agraff@wrightlegal.net,
                                 bkudgeneralupdates@wrightlegal.net,jcraig@wrightlegal.net

Charles W Daff
                                 on behalf of Creditor BM Enterprise LLC charleswdaff@gmail.com r53975@notify.bestcase.com

Kerry Feld
                                 on behalf of Creditor U.S. BANK NATIONAL ASSOCIATION kerry.feld@Bonialpc.com

Matthew L Tillma
                                 on behalf of Creditor U.S. BANK NATIONAL ASSOCIATION matthew.tillma@bonialpc.com

Matthew L Tillma
                                 on behalf of Creditor U.S. Bank National Association matthew.tillma@bonialpc.com

Nancy K Curry (TR)
                                 TrusteeECFMail@gmail.com

Scott Kosner
                                 on behalf of Debtor Levon Mikayelyan tyson@tysonfirm.com

Tyson Takeuchi
                                 on behalf of Debtor Levon Mikayelyan tyson@tysonfirm.com albert@tysonfirm.com;armen@tysonfirm.com

United States Trustee (LA)
       Case 2:20-bk-18009-WB Doc 45 Filed 08/05/21 Entered 08/05/21 21:22:24     Desc
                           Imaged Certificate of Notice Page 3 of 4
District/off: 0973-2                                      User: admin            Page 3 of 3
Date Rcvd: Aug 03, 2021                                   Form ID: van150      Total Noticed: 20
                          ustpregion16.la.ecf@usdoj.gov


TOTAL: 9
    Case 2:20-bk-18009-WB Doc 45 Filed 08/05/21 Entered 08/05/21 21:22:24                                                 Desc
                        Imaged Certificate of Notice Page 4 of 4

                                        United States Bankruptcy Court
                                          Central District of California
                                        255 East Temple Street, Los Angeles, CA 90012

                               ORDER AND NOTICE OF DISMISSAL
                       ARISING FROM CHAPTER 13 CONFIRMATION HEARING
    DEBTOR INFORMATION:                                                            BANKRUPTCY NO. 2:20−bk−18009−WB
    Levon Mikayelyan
    dba The Burbank Office Bar                                               CHAPTER 13
    Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): xxx−xx−5209
    Employer Tax−Identification (EIN) No(s).(if any): 83−3694466
    Debtor Dismissal Date: 8/3/21


    Address:
    1624 Thurber Place
    Glendale, CA 91201


Pursuant to the court's findings and conclusions made at the confirmation hearing in this case,
IT IS ORDERED THAT:

(1) debtor's bankruptcy case is dismissed; and
(2) the court retain jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all issues arising
    under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent provided by law.




                                                                                  BY THE COURT,
Dated: August 3, 2021                                                             Kathleen J. Campbell
                                                                                  Clerk of Court




Form van150−od13a Rev. 06/2017                                                                                              42 / SRB
